    Case 18-27662-VFP         Doc 129     Filed 01/22/21 Entered 01/22/21 12:48:37                Desc Main
                                         Document Page 1 of 2

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Chapter 13 Standing Trustee
30 TWO BRIDGES ROAD                                                      Order Filed on January 22, 2021
SUITE 330                                                                by Clerk
FAIRFIELD, NJ 07004-1550                                                 U.S. Bankruptcy Court
                                                                         District of New Jersey
973-227-2840

                                                           Case No.: 18-27662 VFP
IN RE:
  CHARISE BREEDEN-BALAAM                                   Hearing Date: 1/21/2021

                                                           Judge: VINCENT F. PAPALIA


                                                           Debtor is Entitled To Discharge

                    ORDER MODIFYING CHAPTER 13 PLAN POST CONFIRMATION

  The relief set forth on the following pages, numbered 2 through 2 is hereby ORDERED.




      DATED: January 22, 2021
       Case 18-27662-VFP           Doc 129
                                   Filed 01/22/21 Entered 01/22/21 12:48:37                             Desc Main
 Debtor(s): CHARISE BREEDEN-BALAAMDocument     Page 2 of 2

 Case No.: 18-27662 VFP
 Caption of Order:     ORDER MODIFYING CHAPTER 13 PLAN POST CONFIRMATION

        The Plan of the Debtor having been proposed to creditors, and hearing having been held on the Confirmation
of such Plan, and it appearing that the applicable provisions of the Bankruptcy Code have been complied with ; and for
good cause shown, it is
    ORDERED, that the plan of the above named Debtor dated 12/16/2020, or as amended at the confirmation
    hearing is hereby confirmed. The Standing Trustee shall make payments in accordance with 11 U.S.C. § 1326
    with funds received from the Debtor; and it is further
    ORDERED, that to the extent that the Debtor’s plan contains motions to avoid judicial liens under 11 U .S.C.
    Section 522(f) and/or to avoid liens and reclassify claims in whole or in part, such motions are hereby granted,
    except as specified herein:
    ORDERED, that commencing 10/1/2018, the Debtor shall pay the Standing Trustee
        the sum of $8,825.00 paid into date over 27 month(s), and then
        the sum of $320.00 for a period of 9 month(s), which payments shall include commission and expenses of the
        Standing Trustee in accordance with 28 U.S.C. § 586. The unsecured creditors shall receive on a pro rata
        basis, the balance remaining from the payments set forth in this paragraph, after payment of all
        administrative, priority & secured claims (i.e., Pot Plan); and it is further
    ORDERED, that Debtor must complete Loan Modification on 33-35 Harding Terrace Newark property by
    3/11/2021 or as extended through the courts Loss Mitigation Program. If loan modification not completed case
    will be dismissed upon certification of the Standing Trustee with 14 days notice to debtor (s) and debtor’s
    attorney; and it is further
    ORDERED, that mortgage arrears are to be paid outside the plan through Loan Modification; and it is further

    ORDERED, that upon completion of the plan, affected secured creditors shall take all steps necessary to remove
    of record any lien or portion of any discharged; and it is further

     ORDERED, that upon expiration of the Deadline to File a Proof of Claim, the Chapter 13 Standing Trustee may
     submit an Amended Order Confirming Plan upon notice to the Debtor, Debtor's attorney and any other party
     filing a Notice of Appearance.
